Citation Nr: 1201188	
Decision Date: 01/12/12    Archive Date: 01/20/12

DOCKET NO.  09-17 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a rating in excess of 20 percent for shrapnel wound residuals of the right chest and back.

3.  Entitlement to a rating in excess of 10 percent for shell fragment wound residuals, right lower leg.

4.  Entitlement to service connection for sleep apnea.

5.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD).

6.  Entitlement to service connection for bilateral hearing loss.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 to November 1969.

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions promulgated in April 2007, July 2007 and August 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The Veteran provided testimony at a hearing before the undersigned Veterans Law Judge (VLJ) in August 2011.  A transcript of this hearing has been associated with the Veteran's VA claims folder.

In August 2011, the Veteran submitted evidence directly to the Board accompanied by a waiver of having this evidence reviewed by the agency of original jurisdiction (AOJ) pursuant to 38 C.F.R. §  20.1304.

For the reasons addressed in the REMAND portion of the decision below, the Board finds that further development is required with respect to the Veteran's PTSD, shrapnel wound residual, and hearing loss claims.  Accordingly, these claims are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

As an additional matter, the Board notes that the Veteran has indicated that his service-connected shrapnel wound residuals of the right forearm have increased in severity; i.e., he is seeking an increased rating for this service-connected disability.  See BVA hearing transcript at p. 22.  Further, the issue of entitlement to a total rating based upon individual unemployability (TDIU), including due to COPD, has been raised by the record.  However, these claims have not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  All reasonable development and notification necessary for the equitable disposition of the issues adjudicated by this decision have been completed.

2.  The Veteran engaged in combat while on active duty.

3.  The competent medical and other evidence of record reflects that the Veteran's sleep apnea and COPD have been aggravated by his service-connected PTSD.


CONCLUSIONS OF LAW

1.  Service connection is warranted for the Veteran's sleep apnea.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2011).

2.  Service connection is warranted for the Veteran's COPD.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2011).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Board notes at the outset that, in accord with the Veterans Claims Assistance Act of 2000 (VCAA), VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

Initially, the Board notes that the claims of entitlement to higher ratings for service-connected PTSD and shrapnel wound residuals of the chest and back and right lower leg, as well as his claim of service connection for hearing loss, are addressed in the REMAND portion of the decision below.  Consequently, these claims are not addressed in the VCAA analysis below.

For the reasons detailed below, the Board finds that service connection is warranted for both the Veteran's sleep apnea and COPD.  Therefore, no further discussion of the VCAA is required with respect to these claims as any deficiency has been rendered moot.

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

General Legal Criteria

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Where the determinative issue involves medical causation or a medical diagnosis, there must be competent evidence to the effect that the claim is plausible.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

As detailed below, the Veteran has contended, in part, that his sleep apnea and COPD are secondary to his service-connected PTSD.  Service connection may also be granted on a secondary basis for a disability which is proximately due to or the result of a service-connected disability.  A disability that is proximately due to or the result of a service-connected disease or injury shall also be service connected.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  When service connection is established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).

However, VA will not concede that a non-service-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  See 38 C.F.R. § 3.310(a), (b), as amended effective October 10, 2006.  

The amendment sets a standard by which a claim based on aggravation of a nonservice-connected disability by a service- connected one is judged.  Although VA has indicated that the purpose of the regulation was merely to apply the Court's ruling in Allen, it was made clear in the comments to the regulation that the changes were intended to place a burden on the claimant to establish a pre-aggravation baseline level of disability for the nonservice-connected disability before an award of service connection may be made.  Allen v. Brown, 7 Vet. App. 439.  This had not been VA's practice, which suggests that the recent changes amount to a substantial change.  See Allen, 7 Vet. App. at 447-449.  Given what appear to be substantive changes, and because the Veteran's claim was pending before the regulatory change was made, the Board will consider the version of 38 C.F.R. § 3.310 in effect before the change, which version favors the Veteran.

Analysis

In the instant case, and for the reasons stated below, the Board finds that the service connection is warranted for the Veteran's sleep apnea and COPD.  

The Veteran has contended, in essence, that his sleep apnea and COPD are either directly due to the shell fragment wounds he sustained while on active duty and/or are secondary to the service-connected residuals thereof.  Further, he has indicated that his service-connected PTSD has aggravated his sleep apnea and COPD.

As an initial matter, the Board notes that the record reflects the Veteran engaged in combat with the enemy while on active duty.  The provisions of 38 U.S.C.A. 
§ 1154(b) provides that in the case of any veteran who engaged in combat with the enemy in active military service during a period of war, the Secretary shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred or aggravated by such service, satisfactory lay or other evidence of service incurrence or aggravation if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation.  Service-connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary.  The reasons for granting or denying service-connection in each case shall be recorded in full.

Despite the foregoing, the Board notes that 38 U.S.C.A. § 1154 merely relaxes the evidentiary burden for a combat veteran with respect to evidence of an in-service occurrence of an injury, it does not create a statutory presumption that a combat veteran's disease or injury is automatically service-connected.  A claimant must still provide competent evidence of a relationship between an injury in service and a current disability.  Dalton v. Nicholson, 21 Vet. App. 23 (2007), Kessel v. West, 13 Vet. App. 9 (1999); Wade v. West, 11 Vet. App. 302 (1998); Turpen v. Gober, 10 Vet. App. 536 (1997); Cohen (Douglas) v. Brown, 10 Vet. App. 128 (1997); Libertine v. Brown, 9 Vet. App. 521 (1996). 

The Board notes that the etiological relationship(s) between the Veteran's current disabilities and what occurred during service are complex medical questions that require competent medical evidence to support.  Here, nothing on file shows that the Veteran has the requisite knowledge, skill, experience, training, or education to render a medical opinion.  Consequently, his contentions cannot constitute competent medical evidence.  38 C.F.R. § 3.159(a)(1).

Turning to the claims of service connection for sleep apnea and COPD, the Board notes that the record does not reflect that these disabilities were directly incurred as a result of active service.  For example, the Veteran's service treatment records do not reflect he was actually diagnosed with sleep apnea, nor COPD or any other chronic respiratory disability, while on active duty.  Moreover, his lungs and ears were clinically evaluated as normal on both his November 1966 pre-induction examination, and his October 1969 expiration of term of service examination.  

Nevertheless, there is no dispute that he sustained shrapnel wounds during his period of active duty, and that he is currently service connected for the residuals thereof.  Moreover, on an October 1969 Report of Medical History, he indicated that he had experienced shortness of breath and chronic cough.  Although he did not specifically indicate sleep apnea, he did indicate sleep problems in that he had frequent or terrifying nightmares.  No such problems were indicated on a prior November 1966 Report of Medical History.

Despite the foregoing, the Board notes that there is no competent medical evidence which relates the etiology of his current sleep apnea and COPD directly to his active service, to include his shrapnel wounds.  For example, a July 2008 VA respiratory examination concluded that it was less likely than not that the Veteran's current respiratory conditions (sleep apnea and COPD) were related to his sell fragment wounds that he sustained in the military.  The Board also notes that subsequent VA medical examinations conducted in September 2009 and February 2010 include competent medical opinions against these disabilities being caused by the service-connected PTSD.  These opinions were all supported by stated rationale that is consistent with the evidence of record.  As such, the Board finds that the preponderance of the evidence is against these disabilities being either directly due to military service or a service-connected disability.

Nevertheless, the record reflects service connection is warranted for sleep apnea and COPD on the basis of secondary aggravation consistent with the provisions of 38 C.F.R. § 3.310 and Allen, supra.  Private medical records, including a July 2009 statement, indicate that the Veteran has experienced exacerbations of COPD and sleep apnea due to the symptoms associated with his service-connected PTSD.  Moreover, while the September 2009 VA examination indicated that these disabilities were not directly caused by the PTSD, the examiner did opine that "it is as likely as not that [the Veteran's] PTSD is permanently aggravating his COPD."  The examiner also stated that the Veteran's personal physician was of the opinion that the Veteran's PTSD symptoms were aggravating his sleep apnea symptoms, and that "review of literature supports this theory."  Further, the February 2010 VA examiner indicated that while the PTSD did not cause either the sleep apnea or COPD, there was potential for PTSD-related symptoms to aggravate the symptoms of these underlying disabilities.

In short, the competent medical opinions of record that have evaluated the issue of secondary aggravation in this case have either concluded that the Veteran's sleep apnea and COPD are aggravated by his service-connected PTSD, or that such a relationship is possible.  No competent medical opinion is of record which specifically refutes this contention based on the facts of this case.  Granted, the extent the Veteran's PTSD has permanently aggravated his underlying sleep apnea and COPD is not clear from the record.  In fact, the February 2010 VA examiner indicated that he could not make such a determination in this case.  However, this goes to the appropriate rating to be assigned for such disabilities, not the present issue of whether service connection is warranted based upon secondary aggravation.

The Board also notes that, in Alemany v. Brown, 9 Vet. App. 518 (1996), the Court stated that in light of the benefit of the doubt provisions of 38 U.S.C.A. § 5107(b), an accurate determination of etiology is not a condition precedent to granting service connection; nor is "definite etiology" or "obvious etiology."  Further, in Gilbert, supra, the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  In Gilbert the Court specifically stated that entitlement need not be established beyond a reasonable doubt, by clear and convincing evidence, or by a fair preponderance of the evidence.  Under the benefit of the doubt doctrine established by Congress, when the evidence is in relative equipoise, the law dictates that the appellant prevails.  See also 38 C.F.R. § 3.102.

Resolving all reasonable doubt in favor of the Veteran, the Board finds that he is entitled to service connection for his sleep apnea and COPD on the basis of secondary aggravation.


ORDER

Service connection for sleep apnea is granted.

Service connection for COPD is granted.


REMAND

In this case, the Board finds that further development is required with respect to the Veteran's claims for higher ratings for his service-connected PTSD, and shrapnel wound residuals of the right chest and back and right lower leg, as well as his claim of service connection for hearing loss.

Regarding the PTSD and shrapnel wound residual claims, the Board acknowledges that the Veteran was accorded VA medical examinations of these disabilities in November 2006, March 2007, and April 2009.  However, in various statements, and at his August 2011 Board hearing, the Veteran indicated that these disabilities had increased in severity since the most recent examinations thereof.

VA's General Counsel has indicated that when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1995); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Consequently, the Board concludes that contemporaneous VA examinations are needed in order to make an informed decision regarding the Veteran's current level of functional impairment and adequately evaluate his current level of disability with respect to his service-connected PTSD, and shrapnel wound residuals of the right chest and back and right lower leg.  See Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination - particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination); Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (When the medical evidence of record is insufficient, in the opinion of the Board, or of doubtful weight or credibility, the Board must supplement the record by seeking an advisory opinion, ordering a medical examination, or citing recognized medical treatises that clearly support its ultimate conclusions.).  

Turning to the hearing loss claim, the Veteran has contended that this disability is due to his in-service acoustic trauma, and the Board acknowledges he is already service-connected for tinnitus based upon such trauma.  In addition, there is competent medical evidence which both supports and refutes his claim.  Specifically, he has submitted an April 2009 private medical opinion from a Dr. R. G. which supports his claim, and there are opinions expressed on VA audio examinations conducted in May 2007 and May 2011 which are an accurate and complete understanding of the Veteran's medical history.  For example, the Veteran has submitted a copy of an audiogram, which he thinks might have been conducted in February 1970.  It appears this audiogram was included in the Veteran's service treatment record envelope but it is not clear when this audiogram was conducted.  It is not clear that the VA audio examiners discussed the significance, if any, of this audiogram, nor does it appear Dr. R. G. addressed the audio findings of the October 1969 expiration of term of service examination.

The Board further notes that the Veteran has maintained that he was informed by a clinician at Camp Zuma, that he ruptured his tympanic membrane in June 1968.  He also indicated relevant inpatient treatment at Ft. Campbell, Kentucky, from June to August 1968; 2nd Surgical Hospital and 27th Surgical Hospital, Chu Lai, Vietnam, in May 1968; and 249th Evacuation Hospital from May to June 1968.  However, no such records appear to be on file.  Therefore, an attempt should be made to obtain these records through official channels.  After obtaining any additional records to the extent possible, the Veteran should be accorded a new VA audio examination to evaluate the etiology of his hearing loss, and which references the undated audiogram.  See 38 C.F.R. § 3.159(c); McLendon v. Nicholson, 20 Vet. App. 79 (2006); Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (When the medical evidence of record is insufficient, in the opinion of the Board, or of doubtful weight or credibility, the Board must supplement the record by seeking an advisory opinion, ordering a medical examination, or citing recognized medical treatises that clearly support its ultimate conclusions.).  

Since the Board has determined that new examinations are necessary in the instant case, the Veteran is hereby informed that 38 C.F.R. § 3.326(a) provides that individuals for whom examinations have been authorized and scheduled are required to report for such examinations.  The provisions of 38 C.F.R. § 3.655 addresses the consequences of a veteran's failure to attend scheduled medical examinations.  That regulation at (a) provides that, when entitlement to a benefit cannot be established or confirmed without a current VA examination and a claimant, without "good cause," fails to report for such examination, action shall be taken.  At (b) it is provided that when a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  However, when the examination is scheduled in conjunction with any other original claim, a reopened claim for a benefit which was previously disallowed, or a claim for increase, the claim shall be denied.

The Board further finds that any outstanding treatment records regarding the Veteran's PTSD, shrapnel wound residuals of the right chest and back and right lower leg, and hearing loss, should be obtained while this case is on remand.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should attempt, through official channels, to obtain any outstanding inpatient treatment records for the Veteran at the following facilities: Ft. Campbell, Kentucky (June to August 1968); 2nd Surgical Hospital and 27th Surgical Hospital, Chu Lai, Vietnam (May 1968); 249th General Evacuation Hospital, (May to June 1968); and Camp Zuma USAH Japan (June 1968).

2.  The AMC/RO should obtain the names and addresses of all medical care providers who have recently treated the Veteran for his PTSD, shrapnel wound residuals of the right chest and back and right lower leg, and hearing loss.  After securing any necessary release, the RO should obtain those records not on file, including any recent VA medical records.  

3.  After obtaining any additional records to the extent possible, the Veteran should be afforded new examinations to evaluate the current nature and severity of his service-connected PTSD, and shrapnel wound residuals of the right chest and back and right lower leg.  The claims folder should be made available to the examiners for review before the examinations; the examiners must indicate that the claims folder was reviewed.

4.  The Veteran should also be accorded a VA examination which addresses the etiology of his current hearing loss disability.  The claims folder should be made available to the examiner for review before the examination; the examiner must indicate that the claims folder was reviewed.

Following evaluation of the Veteran, the examiner must express an opinion as to whether it is at least as likely as not (50 percent or greater likelihood) that his current hearing loss disability was incurred in or otherwise the result of his active service, to include the acknowledged acoustic trauma that occurred therein.  In making this determination, the examiner's attention is directed to the findings of the May 2007 and May 2011 VA audio examinations; the April 2009 opinion of Dr. R. G.; the Veteran's report that he experienced a tympanic membrane perforation in service; and the undated audiogram in the service treatment record envelope, which the Veteran thinks may have been conducted in February 1970.  The examiner should specifically address the significance, if any, of the undated audiogram and explain whether the results correspond to the hearing acuity results reported in the service induction examination of November 1966 or the service separation examination of October 1969.  

A complete rationale for any opinion expressed should be provided, to include if the examiner cannot express an opinion without resorting to speculation.

5.  Thereafter, the AMC/RO should review the claims folder to ensure that the foregoing requested development has been completed.  In particular, the AMC/RO should review the examination reports to ensure that they are responsive to and in compliance with the directives of this remand and if not, the AMC/RO should implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

6.  After completing any additional development deemed necessary, the AMC/RO should readjudicate the issues on appeal in light of any additional evidence added to the records assembled for appellate review.  If the benefits requested on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC), which addresses all of the evidence obtained since the RO last adjudicated these claims, and provides an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.  

By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


